PER CURIAM.
Donald Sullivan appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000), and denying his motion for reconsideration and to amend his complaint. We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal on the reasoning of the district court. See Sullivan v. United States, No. CA-04-103-FL (E.D.N.C. July 7, 2004; July 10, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED